Walton, J.
The promissory note of a married woman given for the antecedent debt of her husband is not void for want of consideration if it is made payable at a future day. Such a note necessarily operates as a suspension of the right of the creditor to enforce payment of his debt till the note matures; and it is a rule of law too well settled to require the citation of authorities in support of it, that such a suspension of the right of the creditor to enforce payment of his debt is a sufficient consideration for the promise of a third person to pay it. It is not necessary that there should be an express agreement for delay. The taking of a new security payable at a future day, by operation of law, and without any special agreement to that effect, imposes upon the creditor the duty of waiting for his pay till the new security matures. Andrews v. Marrett, 58 Maine, 539, and authorities there cited. Eisner v. Keller, 3 Daly, (N. Y.) 485.
The objection, therefore, that the note in suit was given without consideration is not sustained. '
Nor are we satisfied that, at the time of the giving of the note in suit, the defendant did not have an intelligent understanding of what she was doing. Nor are we satisfied that there was any such fraud or imposition practiced upon her as ought to avoid the note. She probably felt that if there was no legal obligation rest*231ing upon her to pay the debt, still, inasmuch as it was incurred for necessaries supplied her and her children as well as her husband, and she alone had the means to pay it, that there was a moral obligation resting upon her which she was not at liberty to throw off; and the fact that she was willing' to give her personal obligation to pay for such necessaries is not to our minds evidence of insanity or imposition. Judgment for the. plaintiff.
Appleton, C. J., Dickerson, Barrows, Virgin and Peters, JJ., concurred.